Citation Nr: 1009992	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for left shoulder impingement syndrome with 
degenerative joint disease of the acromioclavicular joint, 
status post acromioplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The Board previously adjudicated the Veteran's claim for 
service connection for tinnitus in September 2007.  The claim 
was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2009, the Court issued a decision that vacated the 
Board's denial of service connection for tinnitus.  The 
Veteran's claim was remanded to the Board for action 
consistent with the directions contained in the Court's 
decision.

The Board wrote to the Veteran in December 2009.  He was 
advised that the case was returned to the Board by the Court.  
He was further advised that he had 90 days to submit 
additional evidence or argument in support of his claim.  The 
Veteran responded that same month that he had nothing further 
to submit.  

The Board notes that the while the issue of service 
connection for tinnitus was pending at the Board, after 
remand by the Court, the Veteran perfected his appeal in 
regard to service connection for a bilateral foot disorder 
and entitlement to a disability rating in excess of 20 
percent for his left shoulder disability.  The two additional 
issues are now on appeal.

The issues of entitlement to service connection for tinnitus 
and a disability rating in excess of 20 percent for a left 
shoulder disability are addressed in the REMAND portion of 
the decision below.


FINDING OF FACT

The Veteran does not have a foot disorder that is related to 
his military service.  


CONCLUSION OF LAW

The Veteran does not have a foot disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The Veteran served on active duty from July 1966 to July 
1968.  His military occupational specialty (MOS) was as a 
light weapons infantryman.  

The Veteran submitted his claim for disability compensation 
benefits for an undefined bilateral foot disorder in January 
2006.  He said that his feet had bothered him since service.  
In another statement the Veteran said that his feet bothered 
him during basic training and thereafter.  He said he did a 
lot of walking in service because of his MOS.  He reported 
that he would require wedges in his boots.

His service treatment records (STRs) are negative for any 
complaints related to any type of foot problem.  His 1963 and 
1966 pre-induction examinations and reports of medical 
history are also negative for any history or finding of foot 
problems.  The Veteran's June 1968 separation physical 
examination is also negative for any findings of a foot 
problem.  Moreover, the Veteran did not list any type of foot 
problem on the accompanying Report of Medical History.

Private treatment records from several sources are associated 
with the claims folder.  They date from 1972 to 1995.  There 
is no reference to any type of foot problems in the records.  
The records relate primarily to cardiac, eye, and 
otolaryngology issues.

The Veteran was afforded a VA examination in February 2007.  
The purpose of the examination was to evaluate the Veteran's 
left shoulder.  However, the examiner did note that the 
Veteran reported that he required the use of orthotics.  He 
also said that he was able to stand for more than one hour 
but for less than three hours.  No further findings were 
reported and the examiner did not provide a 
diagnosis/impression/assessment regarding any type of foot 
problem.

Associated with the claims folder are VA treatment records 
for the Veteran for the period from November 2002 to November 
2009.  The initial entries report on the Veteran having 
longstanding diabetes mellitus.  He also had diabetic 
retinopathy.  Thus, there are a significant number of entries 
where the Veteran's extremities, especially his feet, were 
examined for any indication of diabetic complications.  The 
latest such foot examination is from May 2009.  No 
abnormalities were noted.  The Veteran had no complaints 
related to his feet.  

The treatment records reflect ongoing treatment for 
complaints related to a right knee problem.  The Veteran was 
issued heel wedges in September 2005, and several times 
thereafter, to help him with his walking and to alleviate his 
knee pain.  There is no mention of the heel wedges being 
required in conjunction with any type of foot problem.  The 
entries also show that the Veteran maintained a daily walking 
program and several entries noted that he walked two miles a 
day.  Those entries were noted as beginning in March 2005 
with the latest entry from July 2009.

The Board notes that lay evidence in the form of statements 
or testimony of the Veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  As directed by the Court's decisions in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007), Charles 
v. Principi, 16 Vet. App. 370, 374 (2002), and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Veteran is competent 
to say he had problems with his feet in service and after 
service.  Moreover, the absence of a contemporaneous STR 
entry is not dispositive as to whether an injury occurred in 
service or that he experienced problems with his feet in 
service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. 
Cir. 2006).

However, the medical evidence of record does not identify any 
type of diagnosed foot disorder.  The Veteran has complained 
of pain in his feet and that they bother him.  However, pain 
itself is not a disability for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone 
without a diagnosed or identifiable underlying malady cannot 
constitute a disability for which service connection may be 
granted), appeal dismissed in part, and vacated and remanded 
in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  There is no diagnosed or identifiable 
malady of the feet in this case at any time during the 
pendency of the appeal.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321-323 (2007).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a foot disorder, service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a foot disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in March 2006 in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The Veteran submitted his claim in January 2006.  The RO 
wrote to him in March 2006.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection.  He was further advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was also asked 
to submit any medical evidence that he had.  

In March 2006, the Veteran was provided the notice regarding 
effective dates and how disability rating are determined as 
required by Dingess.  He responded that same month that he 
had no further information to submit.  He stated that his 
feet bothered him in service and had continued to bother him 
over the years.  

The Veteran's claim was denied in March 2007.  The basis for 
the denial was that there was no evidence of record of a 
current disability involving the feet.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He submitted 
his claim with the argument that his feet bothered him in 
service and in the years after.  His claim was denied on the 
basis of no current disability.  He never disputed that 
finding.  He maintained that his feet bothered him and felt 
he should be compensated as a result.  He never provided, or 
identified evidence that would demonstrate a currently 
diagnosed disorder.  Thus, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, extensive VA treatment records, 
private medical records and statements from the Veteran.  He 
elected to not have a hearing in his case.  He identified no 
other information or evidence that would support his claim.  

The Board has considered whether a VA examination for the 
claimed bilateral foot disorder was required in this case 
under the duty-to-assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether an examination is necessary include whether 
there is evidence of a current disability, and whether there 
is evidence that the disability may be associated with the 
veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
Veteran contends that he has a bilateral foot disorder that 
began in service.  The Veteran's STRs are negative for any 
foot-related problems.  The extensive medical evidence of 
record has not identified the existence of a foot disorder.  
The only evidence of record of a foot disorder is the 
Veteran's lay statements of pain in his feet.  See Sanchez-
Benitez, supra.  Thus, there is no requirement to obtain a VA 
medical examination for the Veteran's feet in this case.  See 
McLendon, 20 Vet. App. at 85-86; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (a veteran is required to show 
some causal connection between his disability and his 
military service).  The Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a foot disorder is 
denied.




REMAND

The issue of entitlement to service connection for tinnitus 
was previously before the Board in September 2007.  The Board 
denied service connection at that time.  In so doing, the 
Board relied on the results of a VA audiology examination 
from March 2003 and concluded that the examiner had said that 
it was less likely than not that the Veteran's tinnitus was 
related to his military service.

The Court found that the VA examiner did not offer an opinion 
regarding the etiology of the Veteran's tinnitus.  The Court 
vacated the Board's decision based on a failure in the duty 
to assist the Veteran.  The Court directed that the Veteran 
be afforded a new examination.

The Veteran submitted a claim seeking compensation for a left 
shoulder disability under 38 U.S.C.A. § 1151 in July 2005.  
He claimed that he was injured while being transported in a 
VA shuttle bus in 2003.  In March 2007, the Veteran was 
granted benefits for left shoulder impingement syndrome with 
degenerative joint disease (DJD) of the acromioclavicular 
(AC) joint, status post acromioplasty.  He was awarded a 20 
percent disability rating.

The grant of benefits was based, in part, on the results of a 
VA examination in February 2007.  This is the last 
examination of record for the left shoulder disability.  
There are VA treatment records for the period from November 
2002 to November 2009.  The records do contain entries 
relating to the Veteran's treatment for left shoulder 
complaints beginning in 2003, his surgery in March 2005, and 
follow-up entries to May 2005.  There are no further entries 
that provide an assessment of the left shoulder disability.

The Veteran has maintained that his left shoulder symptoms 
are worse than is reflected by his 20 percent rating.  He has 
said that his shoulder bothers him "24-7."  In light of the 
Veteran's statement, the length of time since his last 
examination, and the lack of pertinent evidence in the VA 
records, a new examination is required.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his left shoulder disability or 
tinnitus.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran 
that have not been previously 
secured and associate them with the 
claims folder.

2.  The Veteran should be afforded 
an audiology examination.  The 
claims folder, and a copy of this 
remand, must be made available to 
the examiner for review as part of 
the examination process.  

(The Board previously conceded the 
Veteran's contention of noise 
exposure in service as a result of 
his MOS as a light weapons 
infantryman.  The Veteran has been 
granted service connection for his 
hearing loss based on his claimed 
noise exposure during his military 
service.  The Board notes that the 
private treatment records from 
T. Benda, M.D., relate to care 
provided to the Veteran from 1972 to 
1997 for complaints related to his 
hearing.)  

The examiner is asked to provide an 
opinion whether it is at least as 
likely as not that the Veteran's 
claimed tinnitus can be related to 
his military service.  A complete 
rationale must be provided for any 
opinion expressed.

3.  The Veteran should be scheduled 
for an orthopedic examination to 
determine the extent of his service-
connected left shoulder disability.  
The claims folder and a copy of this 
remand should be made available to 
the examiner.  The examiner should 
fully describe the manifestations of 
the Veteran's left shoulder 
disability and assess any complaints 
of pain and weakness.  All 
functional losses should be equated 
to additional loss of motion (beyond 
that shown clinically).  The 
examiner should provide a complete 
rationale for all conclusions 
reached.

4.  After undertaking any other 
development deemed appropriate the 
AOJ should re-adjudicate the issues 
remaining on appeal.  If any benefit 
sought is not granted, the Veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by VA.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


